Citation Nr: 1315038	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  10-47 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to April 25, 2012, and in excess of 40 percent from April 25, 2012, for radiculopathy of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to November 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), that awarded service connection for radiculopathy of the left lower extremity and assigned a 10 percent rating, effective February 12, 2009.

In an August 2011 decision, the Board awarded the Veteran's claim for a total disability rating based on individual unemployability (TDIU) and remanded the claim for an increased initial rating for radiculopathy of the left lower extremity.  

During the pendency of the appeal, in a June 2012 rating decision, the RO awarded a 40 percent disability rating for radiculopathy of the left lower extremity, effective April 25, 2012.  Although this was a partial grant of the benefit sought on appeal, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and he has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to special monthly compensation based on aid and attendance or by reason of being housebound has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Letter from Veteran's attorney, dated November 2012.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system reflects that additional records have been added to the present appeal.  These records include VA medical records from May 2012.  A supplemental statement of the case (SSOC) was issued in June 2012, which addressed this additional evidence.  Thereafter, additional VA medical records from August 2008 to August 2012 were added to the Virtual VA paperless claims file.  In a November 2012 statement, the Veteran, through his attorney, waived RO consideration of any additional evidence submitted after the last SSOC.  


FINDING OF FACT

Throughout the duration of the appeal, the Veteran's radiculopathy of the left lower extremity has been productive of moderately severe incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 40 percent, but not higher, prior to April 25, 2012 for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a Diagnostic Code 8620 (2012).  

2.  The criteria for an initial disability rating in excess of 40 percent from April 25, 2012 for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a Diagnostic Code 8620 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in September 2011.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice pertaining to the downstream disability rating and effective date elements of his claim.  

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  The Veteran has reported his current symptoms of the disability to VA examiners in connection with his claim for radiculopathy of the left lower extremity.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA outpatient treatment reports, VA examinations, and statements from the Veteran and his attorney.  

The Board notes that the April 2012 VA examination report reflects that the examiner reviewed the Veteran's past medical history, documented his current medical condition, and rendered an appropriate diagnoses consistent with the remainder of the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, the Board concludes that the medical examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

This case was previously remanded by the Board in August 2011 to provide the Veteran with adequate VCAA notice for the increased rating claim on appeal, to obtain VA medical records, and to provide an adequate VA examination for radiculopathy of the left lower extremity.  As VCAA notice was sent in September 2011, VA medical records were obtained and associated with the record, and the VA examiner performed all the tests necessary to evaluate the Veteran's current radiculopathy of the left lower extremity and complied with the Board's remand instructions, the Board is satisfied that the development requested by its August 2011 remand has now been satisfactorily completed and substantially complied with respect to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with).  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his attorney have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2012).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When a Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).

The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.

The Veteran's radiculopathy of the left lower extremity is currently rated under Diagnostic Code 8620 which provides ratings for neuritis.  See VA rating Decision, dated in June 2012.  Under this Diagnostic Code, neuritis is rated as paralysis of the sciatic nerve.  Diagnostic Code 8620 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Board notes that words such as "slight," "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  

Analysis

The Board initially observes that the March 2009 rating decision which awarded service connection for the Veteran's radiculopathy of the left lower extremity, assigned an effective date of February 12, 2009, the date of the February 2009 VA examination.  

In the February 2009 VA examination of the spine, the Veteran reported that he suffered from three strokes, the last one of which was one and a half years ago, which resulted in memory loss and left side weakness in the upper and lower extremities.  He also reported residuals of his low back pain included radiation into the left thigh, leg and foot with some numbness.  The Veteran did not use a cane, brace or other assistive devices.  Due to residual weakness in the left arm and left leg, he limped on his left side.  Pain reportedly interfered with activities of daily living and the Veteran had to seek help from his wife to put on his socks and shoes.  He stated he was able to walk for one block outside his home to get the mail or walk the dog, however, he could not sit for a long time due to worsening pain.  He also walked very slowly because of an unsteady gait.  A physical examination revealed that the Veteran walked slowly with a slight limp on the left side.  No lumbar spine deformity was found.  Straight leg raise test was to 30 degrees on the left and 40 degrees on the right with a positive Lasegue sign.  A neurological examination revealed normal sensations in both lower extremities.  Slight weakness in the muscles of the lower extremities was noted.  Left ankle jerk was exaggerated.  The Veteran was diagnosed with degenerative disc disease of L5-S1 level with left lower extremity radiculopathy and L3-L4 spondylosis.  

VA outpatient treatment reports from March 2009 to August 2012 reflect that the Veteran's active problems included unspecified neuralgia/neuritis and lumbago, that the Veteran was treated for low back pain and that he needed a cane for balance.  

In an April 2012 VA examination, the Veteran was diagnosed with left lumbar radiculopathy at L5 (sciatic neuritis), intervertebral disc disease of the lumbar spine, and lumbar spondylosis.  The Veteran reported his left lumbar radiculopathy began intermittently several decades ago, but had progressed.  He reported having weakness in both lower extremities and trouble with pulling himself up from a chair.  The pain was a dull, uncomfortable pain with pinching, some numbness and radiated down the calf.  The Veteran stated that he noticed that his left toes were always black and blue.  He did not otherwise recall much because of his past three strokes, which affected the left side of his body with weakness.  He was unable to feel the top of his toes on the left, less significantly on the right.  Sitting or standing reportedly hurt the left leg and the Veteran was able to walk 75 to 100 yards without resting due to leg pain.  He used a cane.  

Symptoms included severe, constant pain in the left lower extremity, moderate intermittent pain in the left lower extremity, and moderate numbness in the left lower extremity.  Muscle strength was at 3/5 with left knee extension and 4/5 with ankle plantar flexion and dorsiflexion.  Muscle atrophy was noted in the left calf due to a dog bite.  Deep tendon reflexes were at 0 on the left knee and ankle, indicating absent response.  A sensory examination revealed normal sensation in the upper left thigh as well as the left thigh and knee; however, decreased sensation was noted in the left lower leg, left ankle and left foot and toes.  The Veteran walked with an abnormal gait, listing to the right, favoring the left leg and abducting the left leg.  Phalen's and Tinel's signs were negative on the left.  An evaluation of the lower extremity nerves revealed moderately severe incomplete paralysis of the sciatic nerve and moderate incomplete paralysis of the external popliteal nerve.  The functional impact of the Veteran's peripheral nerve condition on his ability to work included an interference with the ability to obtain and maintain employment, which entailed lifting and carrying objects greater than 20 pounds, frequent bending at the waist, construction/labor, running, and prolonged sitting, walking or standing.  The condition was found to not interfere with his ability to obtain and maintain desk/office employment, particularly if ergonomic adjustments were made to his workspace.  

The examiner also noted the Veteran's condition interfered with many activities of daily living, such as household chores.  She noted that the Veteran avoided many social, recreational and physical activities due to the pain and used chronic prescription medication and over the counter pain medications to treat his pain.  The examiner opined that left lumbar radiculopathy was at least as likely as not caused by or a result of the Veteran's degenerative disc disease of the lumbar spine.  Her opinion was based on her own clinical experience, the available medical literature, and a review of the claims file, including the service treatment records.  The examiner found that the moderately severe left lumbar radiculopathy was consistent with left sciatic neuritis.  She noted the Veteran reported pain, had a positive straight leg raise test, and there was weakness in the L5 muscles.  She also found there was objective radiographic evidence to support this diagnosis.  The examiner noted the Veteran had suffered a stroke in 2005, which had some left sided weakness, including in the left leg.  She concluded that, while this may represent some of the weakness in the clinical examination today, it would not result in significant radiculopathic pain and this suggested that most of the Veteran's left leg symptoms were due to chronic lumbar radiculopathy.  

After a careful review of the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that, throughout the duration of the appeal, including from the date service connection was awarded on February 12, 2009, the Veteran's radiculopathy of the left lower extremity warrants an initial 40 percent disability rating under Diagnostic Code 8620.  In this case, the Board finds that throughout the duration of the appeal, the Veteran's radiculopathy of the left lower extremity has been productive of moderately severe incomplete paralysis of the sciatic nerve, as characterized in the April 2012 VA examination.  The April 2012 VA examination is the first evidence of record which had specifically addressed the severity of the Veteran's radiculopathy of the left lower extremity and is not contradicted by any earlier evidence in the record.  

While an initial 40 percent disability rating is warranted throughout the duration of the appeal, the Board finds that an initial disability rating in excess of 40 percent is not warranted at any time since service connection was awarded, effective February 12, 2009.  In this regard, the Board observes that, at no point during the pendency of the appeal has the Veteran's radiculopathy of the left lower extremity been productive of severe incomplete paralysis with marked muscular atrophy.  The April 2012 VA examination characterized the Veteran's sciatic nerve incomplete paralysis as moderately severe.  In addition, while muscle atrophy was noted in the left calf during the April 2012 VA, this was attributed to a dog bite, and not the Veteran's radiculopathy of the left lower extremity.  Nor was the muscle atrophy characterized as marked.  Muscle strength was at 3/5 with left knee extension and 4/5 with ankle plantar flexion and dorsiflexion.  Previously in February 2009, there was only slight weakness in the muscles of the left lower extremity.  Therefore, a higher initial disability rating in excess of 40 percent is not warranted under Diagnostic Code 8620.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.  

The Board has also considered whether other diagnostic criteria are applicable, however, although the Veteran was also assessed with moderate incomplete paralysis of the external popliteal nerve, such would not provide a higher disability rating for his radiculopathy of the left lower extremity.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8621  The Board also observes that, there is a general rule against the "pyramiding" of benefits.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, the Board acknowledges that a veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, the symptomatology of the external popliteal nerve is duplicative of the symptomatology of the sciatic nerve, both affecting the Veteran's radiculopathy of the left lower extremity with the same manifestations.  Therefore, a separate rating for the moderate incomplete paralysis of the external popliteal nerve is inappropriate in this case.  

The Board observes that the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing or witnessing pain or weakness, etc.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran regarding the effects of his current radiculopathy of the left lower extremity symptoms on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may only consider independent medical evidence in support of its findings and may not substitute its own medical opinion).  The Board observes that the Veteran is service-connected for degenerative disc disease at L4-5 and L5-S1 and radiculopathy of the left lower extremity, associated with degenerative disc disease at L4-5 and L5-S1.  In this case, the Board has considered all the symptomatology attributed to the Veteran's radiculopathy of the left lower extremity by the evidence of record and has attributed all potential service-connected symptoms demonstrated in the record to one service-connected condition or the other, including pain, weakness, and numbness.  Id.  

Accordingly, Board concludes that throughout the period of the appeal, from February 12, 2009, including both prior to and from April 25, 2012, the radiculopathy of the left lower extremity warrants an initial disability rating of 40 percent, but no higher.  38 C.F.R. §§ 3.102, 4.3 (2012).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Extraschedular Consideration

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, including moderately severe incomplete paralysis of the affected nerve, and provides for ratings higher than those assigned based on more significant functional impairment, including severe incomplete paralysis with marked muscular atrophy and complete paralysis of the affected nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.  This matter was implicitly considered and rejected by the RO.  See Statement of the SOC, dated October 2010 citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating of 40 percent, but not higher, prior to April 25, 2012 for radiculopathy of the left lower extremity is granted, subject to the provisions governing the award of monetary benefits.  

An initial disability rating in excess of 40 percent from April 25, 2012 for radiculopathy of the left lower extremity is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


